               Case 3:19-cr-00040-WHO Document 29 Filed 06/27/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: Robert.Leach@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   Case No. CR 19-040 WHO
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM JUNE
                                                      )   20, 2019, TO SEPTEMBER 26, 2019 AND
15      v.                                            )   [PROPOSED] ORDER
                                                      )
16   AHMAD WAGAAFE HARED &                            )
     MATTHEW GENE DITMAN,                             )
17                                                    )
             Defendants.                              )
18                                                    )

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendants, Ahmad Wagaafe Hared and Matthew Gene Ditman, that time be excluded under the Speedy

21 Trial Act from June 20, 2019, through September 26, 2019.

22           At the status conference held on June 20, 2019, the government and counsel for the defendants
23 agreed that time be excluded under the Speedy Trial Act so that defense counsel could continue to

24 prepare, including by reviewing the discovery already produced. For this reason and as further stated on

25 the record at the status conference, the parties stipulate and agree that excluding time until September

26 26, 2019, will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The

27 parties further stipulate and agree that the ends of justice served by excluding the time from June 20,

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CASE NO. CR 19-040 WHO
              Case 3:19-cr-00040-WHO Document 29 Filed 06/27/19 Page 2 of 3



 1 2019, through September 26, 2019, from computation under the Speedy Trial Act outweigh the best

 2 interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 3          IT IS SO STIPULATED.

 4 DATED: June 24, 2019                                  DAVID L. ANDERSON
                                                         United States Attorney
 5
                                                                /s/
 6                                                       __________________________
                                                         ROBERT S. LEACH
 7                                                       Assistant United States Attorney

 8 DATED: June 24, 2019                                  ATTORNEYS FOR FREEDOM LAW FIRM

 9                                                              /s/
                                                         __________________________
10                                                       ANDREW C. MARCANTEL
                                                         Attorney for Defendant Ahmad Wagaafe Hared
11
     DATED: June 24, 2019                                STEVEN KALAR
12                                                       Federal Public Defender

13                                                              /s/
                                                         __________________________
14                                                       GABRIELA BISCHOF
                                                         Attorney for Defendant Matthew Ditman
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CASE NO. CR 19-040 WHO
              Case 3:19-cr-00040-WHO Document 29 Filed 06/27/19 Page 3 of 3



 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on June 20, 2019, and for good cause shown, the Court finds that failing to exclude the time from

 4 June 20, 2019, through September 26, 2019, would unreasonably deny defense counsel and the

 5 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

 6 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

 7 excluding the time from June 20, 2019, through September 26, 2019, from computation under the

 8 Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore,

 9 and with the consent of the parties, IT IS HEREBY ORDERED that the time from June 20, 2019,
10 through September 26, 2019, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.

11 § 3161(h)(7)(A), (B)(iv).

12          IT IS SO ORDERED.

13 DATED: ___________________

14                                                        _______________________        ____
                                                          THE HONORABLE WILLIAM ORRICK III
15                                                        United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CASE NO. CR 19-040 WHO
